                                       Case 2:17-cv-00346-JCM-VCF Document 337 Filed 09/07/21 Page 1 of 2




                                   1    James J. Pisanelli, Esq., Bar No. 4027
                                        JJP@pisanellibice.com
                                   2    Debra L. Spinelli, Esq., Bar No. 9695
                                        DLS@pisanellibice.com
                                   3    M. Magali Mercera, Esq., Bar No. 11742
                                        MMM@pisanellibice.com
                                   4    PISANELLI BICE PLLC
                                        400 South 7th Street, Suite 300
                                   5    Las Vegas, Nevada 89101
                                        Telephone: 702.214.2100
                                   6
                                        Attorneys for Paris Las Vegas
                                   7    Operating Company, LLC
                                   8                               UNITED STATES DISTRICT COURT
                                   9                                       DISTRICT OF NEVADA
                                  10    TPOV ENTERPRISES 16, LLC, a Delaware           CASE NO. 2:17-cv-00346-JCM-VCF
                                        Limited Liability Company,
                                  11
                                                              Plaintiff,                  STIPULATION AND PROPOSED ORDER
400 SOUTH 7TH STREET, SUITE 300




                                  12    vs.                                               EXTENDING DEADLINE TO FILE
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                                                                          REPLY IN SUPPORT OF
                                  13    PARIS LAS VEGAS OPERATING                         COUNTERMOTION FOR PROTECTIVE
                                        COMPANY, LLC, a Nevada limited liability
                                  14    company,                                          ORDER

                                  15                          Defendant.                  (FIRST REQUEST)

                                  16
                                  17
                                        PARIS LAS VEGAS OPERATING
                                  18    COMPANY, LLC, a Nevada limited liability
                                        company,
                                  19
                                                              Counterclaimant.
                                  20    vs.

                                  21    TPOV ENTERPRISES, LLC, a Delaware
                                        Limited Liability Company, TPOV
                                  22    ENTERPRISES 16, LLC, a Delaware Limited
                                        Liability Company, Rowen Siebel, an
                                  23    individual.

                                  24                          Counter-defendants.

                                  25
                                  26           Pursuant to LR IA 6-1, Plaintiff/Counterdefendant TPOV Enterprises 16, LLC ("TPOV 16");
                                  27    Counterdefendant TPOV Enterprises, LLC ("TPOV"); Counterdefendant Rowen Seibel ("Seibel")
                                  28    (collectively, "Seibel and the TPOV Entities"); and Defendant/Counterclaimant Paris Las Vegas


                                                                                      1
                                       Case 2:17-cv-00346-JCM-VCF Document 337 Filed 09/07/21 Page 2 of 2




                                   1    Operating Company, LLC ("Paris") (collectively, the "Parties"), by and through their undersigned
                                   2    counsel of record, stipulate and agree as follows:
                                   3           1.      On July 16, 2021, TPOV 16 filed a Motion to Compel Updated Financial Data (the
                                   4    "Motion to Compel"). (ECF No. 313.)
                                   5           2.      On August 13, 2021, Paris filed its Opposition to the Motion to Compel (ECF No.
                                   6    322) and a Countermotion for Protective Order (the "Countermotion") (ECF No. 323).
                                   7           3.      On August 27, 2021, TPOV 16 filed its Reply in Support of the Motion to Compel
                                   8    (ECF No. 332) and its Response to the Countermotion (ECF No. 333).
                                   9           4.      Currently, the deadline to file a Reply in support of the Countermotion is September
                                  10    3, 2021.
                                  11           5.      The Parties have agreed and respectfully request that the deadline to file a Reply in
400 SOUTH 7TH STREET, SUITE 300




                                  12    Support of the Countermotion be extended by seven (7) days to September 10, 2021, to allow Paris
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13    additional time to finalize the Reply.
                                  14           6.      This is the first request to extend time, is made in good faith, with good cause, and
                                  15    will not impact any other deadlines.
                                  16    DATED this 3rd day of September 2021.            DATED this 3rd day of September 2021.
                                  17    PISANELLI BICE PLLC                              BAILEY KENNEDY
                                  18    By:    /s/ M. Magali Mercera               By:    /s/ Joshua P. Gilmore
                                            James J. Pisanelli, Esq., Bar No. 4027     John R. Bailey, Esq., Bar No. 0137
                                  19        Debra L. Spinelli, Esq., Bar No. 9695      Dennis L. Kennedy, Esq., Bar No. 1462
                                            M. Magali Mercera, Esq., Bar No. 11742     Joshua P. Gilmore, Esq., Bar No. 11576
                                  20        400 South 7th Street, Suite 300            Paul C. Williams, Esq., Bar No. 12524
                                            Las Vegas, Nevada 89101                    8984 Spanish Ridge Avenue
                                  21                                                   Las Vegas, NV 89148-1302
                                        Attorneys for Paris Las Vegas Operating
                                  22    Company, LLC                               Attorneys for TPOV Enterprises 16, LLC,
                                                                                   TPOV Enterprises, LLC and Rowen Seibe
                                  23
                                  24                                                  ORDER
                                  25           IT IS SO ORDERED.
                                  26
                                                                                      UNITED STATES MAGISTRATE JUDGE
                                  27                                                            9-7-2021
                                                                                      DATED:
                                  28


                                                                                             2
